Citation Nr: 0104218	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a request for waiver of recovery of loan guaranty 
indebtedness was filed in a timely manner.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty for over eighteen years 
until June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In March 2000, the Board remanded this matter to 
the RO for further development.  


FINDINGS OF FACT

1.  On May 9, 1996, the veteran effectively received written 
notice of a VA loan guaranty indebtedness in the amount of 
$17,518.84 plus interest and his waiver rights by "Certified 
Mail-Return Receipt Requested."

2.  The veteran's request for waiver of recovery of his VA 
loan guaranty indebtedness was received in October 1997.


CONCLUSION OF LAW

The veteran did not submit a timely request for waiver of 
recovery of his Department of Veterans Affairs (VA) loan 
guaranty indebtedness in the amount of $17,518.84 plus 
interest.  38 U.S.C.A. § 5302(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 1.964(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The loan guaranty debt at issue in this case was created when 
the veteran defaulted on a loan previously secured by VA.  
With respect to any loan guaranteed, insured, or made under 
Chapter 37, Title 38, United States Code, the Secretary shall 
waive payment of an indebtedness to VA by the veteran, or the 
veteran's spouse, following default and loss of the property, 
where the Secretary determines that collection of such 
indebtedness would be against equity and good conscience.  A 
request for waiver of recovery of loan guaranty indebtedness 
shall be made within one year after the date on which the 
debtor receives, by "Certified Mail-Return Receipt Requested" 
(hereafter, certified mail) written notice from the VA of the 
indebtedness.  If written notice of indebtedness is sent by 
means other than certified mail then there is no time limit 
for filing a request for waiver of recovery of loan guaranty 
indebtedness.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.964(e) (2000).

Evidence of record reflects that in May 1996, the RO informed 
the veteran in writing of a VA loan guaranty indebtedness in 
the amount of $17,518.84 plus interest by certified mail.  A 
Domestic Return Receipt (PS Form 3811) indicates that the 
veteran's spouse signed for and received the written notice 
on May 9, 1996.  The Board notes that this was received at 
the veteran's known address of record at the time, and there 
is no indication, nor has it been alleged, that he did not 
reside at this address.  As such, the Board finds that the 
veteran effectively received written notice from VA of the 
indebtedness by certified mail.  

In October 1997, the RO received the veteran's initial 
request for a waiver of recovery of the indebtedness at issue 
(this request was signed by the veteran and his spouse).  
Clearly, this was received more than one year after the 
veteran received the notice of the loan guaranty indebtedness 
by certified mail.  

The Board has reviewed the probative evidence of record 
including the veteran's and his spouse's statements on 
appeal.  They have made no contention to the effect that the 
notice of the loan guaranty indebtedness was not received in 
May 1996, or that the veteran requested a waiver of recovery 
of an overpayment prior to October 1997 (or otherwise within 
a year of May 9, 1996).  

In sum, the veteran received written notice of his VA loan 
guaranty indebtedness in the amount of $17,518.84 plus 
interest, and his waiver rights, by certified mail in May 
1996.  In October 1997, the veteran requested waiver of 
recovery of his VA loan guaranty indebtedness.  Therefore, 
the request for waiver is denied as untimely filed.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.964(e) (2000).  



ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

